NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                             JUN 17 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-50241

               Plaintiff - Appellee,             D.C. No. 3:13-cr-04442-BEN-1

 v.
                                                 MEMORANDUM*
MARTHA LUPITA JAMES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted March 17, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Martha James appeals from the district court’s judgment and challenges the

65-month sentence imposed following her guilty-plea conviction for importation of

methamphetamine, in violation of 21 U.S.C. §§ 952, 960. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      James contends that the district court erred in several ways when it denied

her a minor role adjustment. First, James argues that the district court applied the

wrong legal standard by ignoring the culpability of others in the smuggling

enterprise. There is no evidence in the record that the district court improperly

ignored the culpability of other participants. Moreover, contrary to James’s

suggestion, the court was not required to compare her conduct to the conduct of

hypothetical participants. See United States v. Rosas, 615 F.3d 1058, 1068 (9th

Cir. 2010).

      James also contends that the district court erred by failing to take into

account her limited knowledge about the drug operation. The district court

properly took into account the totality of the circumstances and did not clearly err

by concluding that James failed to meet her burden of proving that she was entitled

to a minor role adjustment. See United States v. Hurtado, 760 F.3d 1065, 1068-69

(9th Cir. 2014); United States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir.

2011); United States v. Cantrell, 433 F.3d 1269, 1283 (9th Cir. 2006).

      Finally, James argues that the district court relied on improper factors when

denying the minor role adjustment. She maintains that, to show greater culpability,

the district court improperly relied on facts that are inherent in being a courier,

imposing standards that would make it impossible for any courier to qualify for a


                                           2
minor role adjustment. As this court has made clear, being a courier does not

automatically entitle a defendant to a minor role adjustment. See United States v.

Hurtado, 760 F.3d 1065, 1069 (9th Cir. 2014); United States v. Rodriguez-Castro,

641 F.3d 1189, 1193 (9th Cir. 2011). Moreover, being paid to drive a very large

quantity of methamphetamine into the United States by oneself is not inherent in

being a courier. Many couriers in the United States do not engage in this conduct.

      James asserts that, when denying the minor role adjustment, the district

court improperly relied on its concern about: 1) the effect methamphetamine has

on society and the court; 2) whether the defendant’s proposed sentence was out of

proportion with the amount of methamphetamine in the load car; 3) the

relationship between lower sentences and the number of methamphetamine

smuggling cases in the Southern District of California; 4) how the defendant’s

proposed sentence compared to the nationwide average sentence; and 5) whether

James should have known better about the bad effects of drugs given her nursing

training. However, it is clear that all of this discussion cited by James took part in

the context of the district court’s discussion of the 18 U.S.C. § 3553(a) factors, not

as part of its discussion of the minor role analysis.

      AFFIRMED.




                                           3